Quinn, Chief Judge
(concurring in' part and dissenting in part) :
I agree with the principal opinion on the following: (1) That the alleged act of misconduct should have  been charged as a violation of Article of War 81 instead of Article 104 of the Uniform Code, and, (2) That the words “or other thing” in Article of War 81 relate to tangible things and do not, therefore,' include speeches. However, I disagree with their conclusion that all the specifications sufficiently allege an unlawful “correspondence” with the enemy, in violation of Article of War 81.
In substance, two of the three specifications of which the accused was convicted charge that he delivered a speech to fellow-prisoners of war. The author of the principal opinion says that:
“. . . It is simply impossible for us to conjure up a situation in which an American prisoner of war could, over a period of some nine months, aid the enemy by delivering speeches to other prisoners of war and by publishing articles in enemy newspapers, all inimical to the best interests of this country, without — on many occasions — communicating, corresponding, or having intercourse with, the enemy. The very nature of accused’s alleged activities required that they be rooted in a prearranged *471plan with the enemy’s agents and frequent and continuous discussions in their execution.”
This argument, in my opinion, uses evidence of a course of conduct to support the sufficiency of the specifications. A specification, however, must stand or fall on the allegations it sets forth, without regard to the evidence adduced at the trial. United States v Fout, 3 USCMA 565, 13 CMR 121; United States v Rios, 4 USCMA 203, 15 CMR 203. In other words, the specification must be complete in every essential element.
Making speeches to fellow-prisoners does not necessarily presuppose prior communication with. the enemy in regard to them. Some basis for inferring such communication must appear in the specification. Thus, had the specification relating to the speech made at the Christmas party alleged that it was made on that occasion, and that the occasion was sponsored by the Communist officials, it could reasonably be inferred that the accused first communicated with the Communists and received their approval. However, neither specification contains any allegation of that n,ature. One specification states that the accused “did . . . aid the enemy by . . . willfully, . . . unlawfully . , . delivering a speech to fellow Prisoners of War and the enemy” on December 25, 1950. The other charges the making of a speech to fellow-prisoners during the period from March 1, to June 1, 1951. As far as it appears from the specification, the accused might .simply have made his statements to his fellow-prisoners in routine conversations without ever having wrongfully communicated a single word to the Communists. I conclude, therefore, that the allegations of specifications 1 and 4 are insufficient in law to state an offense, and I would set aside the findings of guilty as- to them.
Specification 6 is different. It alleges that during a period from December 25, 1950, to October 15, 1951, the accused wrote “anti-American articles for publication in Prisoner of War camp publications.” Here, I agree that the allegations are sufficient to charge unlawful correspondence. Common knowledge and experience indicate that camp publications are controlled and directed by the camp officials. It can, therefore, be reasonably inferred that, as a preliminary to publication of his articles, the accused had some correspondence with the enemy. The alleged content of the writings shows their unlawful character. Since the evidence supports the charge, I join in affirming the findings of guilty of specification 6.
The accused was convicted of Charge I and its specifications (false swearing) and three specifications laid under the Additional Charge. The convening authority set aside the findings of guilty on Charge I, but did not modify the sentence. I would' set aside the findings of guilty on two of the remaining three specifications. Under the circumstances, I think that the interests of justice would be best served by having a court-martial redetermine the sentence. United States v Voorhees, 4 USCMA 509, 16 CMR 83. I would, therefore, return the record of trial to the convening authority for reference to a court-martial for determination of a sentence on the basis of the findings of guilty on specification 6 of the Additional Charge.